Title: From George Washington to Elias Dayton, 11 July 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir,
                     Head Qrs July 11th 1782
                  
                  Notwithstanding the pointed orders which have been issued against receiving Flags at Elizabethtown, & the Subsequent one, which appeared to me, before, altogether unnecessary; as the first certainly included  the other, that no Persons should come from, nor communication be had with New York, I am informed that People are daily coming out & the intercourse as open with the City, as ever.  I have now to order that Captn Dayton be relieved from that Post—that all corrispondence with Ward Charmichael, & every other Person within the Enemys lines do positively cease—and that you hold the Brigade in readiness to move at the shortest notice.  I am Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               